O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL:JSPINDLER@OLSHANLAW.COM DIRECT DIAL:212.451.2307 FOIA CONFIDENTIAL TREATMENT REQUESTED June 24, 2014 VIA UNITED PARCEL SERVICE Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Terence O’Brien, Accounting Branch Chief Re: GenCorp Inc. (CIK: 0000040888) Form 10-K for the Year Ended November 30, 2013 Filed February 7, 2014 Form 10-Q for the Period Ended February 28, 2014 Filed March 31, 2014 Response dated May 29, 2014 File No. 1-1520 Ladies and Gentlemen: GenCorp. Inc. (the “Company”) provides the following response (the “Response Letter”) to the comments contained in the letter (the “Comment Letter”) of the staff of the Division of Corporation Finance (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”), dated June 10, 2014, relating to the above-reference filing. Because of the commercially sensitive nature of information contained herein, we have filed a separate letter (the “Request Letter”) with the Office of FOIA Services (the “FOIA Office”) in connection with a request for confidential treatment of certain portions of this Response Letter under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), 17 C.F.R. § 200.83 (“Rule 83”), and the Commission’s rules and regulations promulgated under FOIA.For the Staff’s reference, we have enclosed a copy of the Request Letter with this copy of the correspondence marked to show the portions redacted from the version filed via EDGAR and for which the Company is requesting confidential treatment. In accordance with Rule 83, the Company requests confidential treatment of (a)the marked portions (the “Confidential Information”) of this Response Letter and (b)the accompanying Request Letter (collectively, the “Confidential Material”).Please promptly inform the undersigned of any request for disclosure of the Confidential Material made pursuant to FOIA or otherwise so that the undersigned may substantiate the foregoing request for confidential treatment in accordance with Rule 83. In accordance with Rule 83, this Response Letter has also been clearly marked with the legend “Confidential Treatment Requested by GenCorp Inc.” and each page is marked for the record with the following identification number and identification code to the Confidential Materials:“GC CTR 06/24/14 -001” through “GC CTR 06/24/14 -008”. Confidential Treatment Requested by GenCorp Inc. Pursuant to 17 C.F.R. § 200.83 (GC CTR 06/24/14-001) O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM June 24, 2014 Page 2 *** In response to the Comment Letter, and to facilitate review, we have repeated the text of each of the Staff’s comments below and followed each comment with the Company’s response. Form 10-K for the Year Ended November 30, 2013 General 1. Where a comment below requests additional disclosures or other revisions to be made, please show us in your supplemental response what the revisions will look like.These revisions should be included in your future filings. The Company acknowledges the Staff’s comment.The Company will show the Staff what the additional disclosures or revisions will look like in its responses below and will reflect such revisions in future filings. Notes to the Financial Statements Note 5.Income Taxes, page 99 2. We note your response to comment 3 of our letter dated May 15, 2014.You provide your taxable income (loss) amounts for each of the last five years and the corresponding amount of federal net operating losses and tax credit carryforwards utilized.The taxable income amounts appear to be considerably higher than your book pre-tax income amounts, and for 2013 the taxable loss amount is considerably lower than your book pre­tax loss amount.Please help us understand the key differences between your book and taxable income which resulted in such significant differences especially in 2013. Key differences between the Company’s reported pre-tax income and its taxable income (continuing and discontinued operations) in fiscal 2013 include the following, with a summary of the nature of each of the items following the table (in millions): Non-deductible interest expense $
